DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 line 1 recites “the lower cover element”.  There is a lack of antecedent basis for “the lower cover element” in previous claim limitations.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 3 recites “wherein a kitchen ventilator comprises an air purification module disposed above the fan, the air purification module comprises a purification housing, the ozone generation device, and the activated carbon unit …”.  Examiner notes claim 3 includes structure of the air purifier recited in claim 1, therefore claim 3 fails to further limit the subject matter of claim 1.  The claim structure of claim 3 seems to provide limitations to a kitchen ventilator, however examiner believes the limitations of claim 3 should be included in a separate independent claim.  Claims 4-7 depend on claim 3 and hence are also rejected.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al(10933159) taken together with Chinese reference(CN105730193A).
Benedek et al teaches an air purifier in figure 3 including a housing(202) formed with an air duct, the air duct comprising an air inlet(212) and an air outlet(264), an ozone generation device(ozone generating module 204), the ozone generation device being provided in the air duct along a direction from the air inlet to the air outlet, the ozone generation device for generating ozone, and a fan(262) provided in the air duct, the fan is configured for sucking air from the air inlet during operation and allowing air to pass through the ozone generation device to be discharged from the air outlet. Benedek et al is silent as to an activated carbon purification unit provided in the air duct.  Chinese reference in figure 1 teaches an air purifier including a housing with an air duct, an air inlet(2), the air inlet including a fan(7), an air outlet(6), an ozone generation device(5), and an activated carbon layer(4) within the duct.   It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an activated carbon purification unit in the air duct so that the airflow in the duct of Benedek et al is absorbed within the activated carbon before passing through the air outlet.
	Benedek et al taken together with Chinese reference further teaches wherein an exhaust direction of the air outlet is toward a side that the air purifier is located.  Benedek et al taken together with Chinese reference further teaches the air purifier is part of a kitchen ventilator(noting in figure 6 the air treatment device is built into a kitchen cabinet).  
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al(10933159) taken together with Chinese reference(CN105730193A) in view of Chinese reference(CN206778051U).
Benedek et al taken together with Chinese reference(CN105730193A) teaches all of the limitations of claim 4 but is silent as to wherein the activated carbon purification unit comprises an activated carbon module, the activated carbon module is formed with a plurality of filter holes communicating with the purified air inlet and the purified air outlet, and the plurality of filter holes are arranged in an array.  Chinese reference(CN206778051U) in the figure teaches a composite filter for an air purifier, the filter including a honeycomb activated carbon section including a plurality of filter holes communicating with an airflow, the plurality of filter holes arranged in an array.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an activated carbon module formed with a plurality of filter holes for the activated carbon layer of Chinese reference(CN105730193A) so that airflow passes over a larger cross section of activated carbon in the form of particles.  

Allowable Subject Matter
Claims 5,6,8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 recites “wherein the purification housing comprises: a cylinder; a lower cover element provided at a lower end of the cylinder, the lower cover element being formed with a lower grille structure communicating with the purification air duct; and an upper cover element provided at an upper end of the cylinder, the upper cover element comprises an upper cover plater and an upper mounting ring extending from the upper cover plate in a direction away from the cylinder, the upper cover plate is formed with an 
	Claim 8 recites “wherein the ozone generation device comprises: a frame; and multi-turn coils would around the frame, wherein the multi-turn coils are arranged at intervals, at least two turns of the coils are used to ionize air to form ozone after an opening voltage is applied”.  Daily(2345798) teaches an ozone generation device(10) including a frame(25), wherein an electrode(33) is positioned flat to a central portion of a dielectric plate(35). However Daily does not teach wherein the ozone generation device comprises: a frame; and multi-turn coils would around the frame, wherein the multi-turn coils are arranged at intervals, at least two turns of the coils are used to ionize air to form ozone after an opening voltage is applied.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 16, 2022